Per Curiam.
In this case judgment was entered in the district court in favor of plaintiff. The case was tried before Associate Justice Hunt, who was at that time district judge of the First district. This fact, under the statute, disqualifies him from participating in the hearing and decision in this court. The case here was argued before Chief Justice Pernberton and Associate Justice De Witt. Upon consultation by the justices who heard the case, it is found that a disagreement exists between them as to whether the judgment should be affirmed or reversed. Owing to this fact, it is ordered that the judgment of the district court be affirmed, without an opinion by this court.

Affirmed.